Citation Nr: 1241496	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-36 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot disability, claimed as entitlement to pes planus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In his substantive appeal, the Veteran requested a hearing before a member of the Board, but withdrew his request in September 2011.

The Veteran specifically limited his VA Form 9, substantive appeal, to the pes planus issue.  Thus, entitlement to a disability evaluation in excess of 60 percent for his service-connected psoriasis has not been perfected and is not before the Board.  38 C.F.R. §§ 20.200, 20.202.


FINDING OF FACT

A chronic foot disability did not preexist service, nor was such a disability manifested in service; arthritis of the foot was not manifested in the first year following the Veteran's discharge from active duty; and any current foot disability is not shown to be related to the Veteran's service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral foot disability, claimed as entitlement to pes planus, have not been met.  38 U.S.C.A. § 1112, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2012). 

The Veteran is seeking entitlement to service connection for a bilateral foot disability, which he has claimed is the result of prolonged standing while serving as military policeman while on active duty.

As an initial matter, the Board notes that the Veteran filed a claim seeking service connection for pes planus, claiming that his feet hurt when he stands and that he believes this problem is related to service.  However, the Board notes that a veteran generally is not competent to diagnose his medical condition; he is only competent to identify and explain the symptoms that he observes and experiences.  Consequently, a claim that identifies a single diagnosis (in this case pes planus) cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors including the veteran's description of the claim; the symptoms the veteran describes; and the information the veteran submits or VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has considered whether service connection is warranted for any foot disability.

At a preliminary physical review completed in August 1980 prior to enlistment, the examiner noted that when he was three or four years old, the Veteran cut his feet on glass; a doctor removed the glass and stitched the cuts; and the cuts "completely healed with no restrictions."  On a Report of Medical History also completed in August 1980, the Veteran checked the box indicating that he had foot trouble.  However, at his August 1980 enlistment physical, no disability or defect of the feet was noted.

Service treatment records are negative for any complaints of or treatment for foot pain or injury.  The Veteran declined to receive a separation physical.  

Post-service, the earliest evidence of a foot condition is July 2001 treatment note from the Veteran's private podiatrists, Drs. D.C. and R.K..  The Veteran presented with pain on the bottoms of both feet, which he reported began in 1991.  He denied any trauma to the area.  A physical examination was normal except for hyperkeratotic tissue noted overlying bony prominences.  The Veteran was diagnosed with plantar calluses/tylomas and metatarsalgia.  

A receipt from Prosthetics Laboratories, Inc from June 2003 shows that the Veteran was prescribed custom arch supports to treat foot pain.  

A July 2009 VA Podiatry Consult notes that the Veteran is complaining of a chronically painful left foot since 1991.  He reported a history of flat foot and pain beneath the fifth metatarsal head.  He also reported wearing custom insoles with some success.  The record notes that the Veteran is an equipment operator and wears steel-toed boots on the job.  He was diagnosed with bilateral pes planus and metatarsalgia.  

Additional VA treatment records note continuing complaints of foot pain.  

In August 2009, the Veteran was afforded a VA examination.  The Veteran complained of bilateral foot pain, left greater than right.  He also complained of weakness, stiffness of the toes, swelling, and increased heat and redness.  He reported that his symptoms are exacerbated by standing and walking.  He received some relief from custom orthotics, rest, and pain medication.  He denied any injury to the feet.  

On examination, the Veteran had good arches in both feet.  He limped favoring the left lower extremity.  There was tenderness and callosities in a horseshoe type pattern, spreading from the lateral border of the feet across the metatarsal heads and extending all the way to the plantar surface of the calcaneus bilaterally.  There was also thickening of the skin in the area mentioned before, as well as evidence of abnormal weight-bearing bilaterally.  There were no deformities of the toes or edema of the feet.  The alignment of the Achilles tendon was neutral, and the Veteran had no valgus or varus deformity bilaterally.  There was no pain on manipulation.  The Veteran had good muscular power, as well as normal range of motion of the feet.  The examiner stated that repetitive motion of the Veteran's feet would have no effect on the Veteran's range of motion, pain, fatigability, weakness, or endurance.  An x-ray shows osteoarthritis of the distal interphalangeal joints of the toes and a foreign body consistent with a metallic pin between the first and second metatarsals.  The Veteran did not recall any accidents in which he stepped on a sharp object.  The examiner diagnosed the Veteran with bilateral metatarsalgia, but concluded that the Veteran did not have flat feet.  The examiner stated that since the Veteran did not have flat foot, he could not offer an opinion as to whether or not it was related to service.  No opinion was requested regarding the Veteran's metatarsalgia.  

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Here, the presumption of soundness attached as no disability or defect of the feet was noted at the time of enlistment.  

To rebut the presumption of soundness, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The evidence of record does not show clear and unmistakable evidence of preexistence.  The preservice record does not show that a foot disability preexisted service, but instead indicate he cut his feet as a toddler, was treated with stitches, and he cuts "completely healed with no restrictions."  The subsequent service entrance examination found no foot disability.  Taken together, these facts cannot be viewed as clear and unmistakable evidence of preexistence.

Therefore, the record does not contain clear and unmistakable evidence that an bilateral foot disorder preexisted service, and the presumption of soundness has not been rebutted.  Consequently, it is not necessary for the Board to consider whether a bilateral foot disorder was aggravated by service.  The Board will continue with an analysis of whether a bilateral foot disorder was incurred as a result of service.

As noted above, service treatment records are negative for complaints of or treatment for foot pain or injury.  Post-service, the earliest evidence of a foot disability is almost two decades after service.  

In his February 2010 notice of disagreement, the Veteran stated that his foot pain began in service as a result of prolonged standing on guard duty and carrying heavy items of military equipment.  The Veteran reported that the pain in service was mild and he did not seek medical attention; however, after his separation from service, his condition gradually became more severe.  

The Veteran's DD-214 shows that his military occupational specialty (MOS) was a security specialist.  Therefore, the Veteran's accounts of standing for long periods of time on guard duty appear consistent with the nature of his service. 

However, the weight of the evidence is against the Veteran's claim that his current foot disability began in service.  

Not only are there no complaints of or treatment for foot pain or injury in service, but there is no evidence of any foot problems for nearly two decades after separation from service.  The earliest post-service medical evidence of record is from July 2001, more than fifteen years after service.  At that time, the Veteran reported that his foot problems began in 1991, approximately seven years after separation from service.  At a July 2009 VA podiatry consultation, the Veteran again reported that his foot pain had onset in 1991, many years after service.  The Board can think of no reason why he would not provide the podiatrists treating him with an accurate medical history.

Not only does the Board find this contemporaneous medical evidence more probative than the Veteran's later statements placing onset of his symptoms in service, but the Board also finds that the many years between the Veteran's separation from service and his first report post-service report of foot problems provide evidence against the Veteran's claim.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Having considered all the evidence, the Board must finds that the Veteran's claims that he first experience foot pain in service are not credible and are contradicted by his own statements to treatment providers, which place onset of his current foot disabilities many years after service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Further, any such contentions are self-serving.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).

While the Veteran has essentially offered his own opinion concerning the etiology of his current foot disability, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has a foot disability due to his active service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

For all the above reasons, entitlement to service connection for a bilateral foot disability, claimed as entitlement to service connection for pes planus, is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in June 2009.  This letter informed the Veteran of what evidence was required to substantiate his claim, as well as of VA and the Veteran's respective duties for obtaining evidence the Veteran was also informed of how VA assigns disability ratings and effective dates.

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran submitted private treatment records.  The appellant was afforded a VA medical examination in August 2009.  

Because the VA examiner failed to offer an opinion concerning the etiology of the Veteran's metatarsalgia, the Board has considered whether a new VA medical opinion is required.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's foot disability is related to his military service is his own unsupported lay statements, which the Board has determined are not credible.  Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

The appeal is denied.



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


